                 IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF WISCONSIN


KEVIN MICHAEL BOON-BEY,
ANAJANAY SHEREE BOON, a minor
child, KATELYN MAKAYLA BOON, a
minor child, KEVIN MICHAEL BOON
JR., a minor child, PARIS IVE-LEE
HICKENBOTTOM, a minor child, and
SHERRY MARIE BOON, a minor child,

              Plaintiffs,

      v.                                     Case No. 19-C-0985

AUDREY SKWIERAWSKI and
RYAN SANSON,

              Defendants.


                                    ANSWER



      PLEASE TAKE NOTICE that the Defendants, by Wisconsin Attorney

General Joshua L. Kaul and Assistant Attorney General David C. Rice, answer

the complaint and respectfully admit, deny, and allege as follows:

      1. Admit.

      2. Admit that the Plaintiffs reside in Milwaukee County, deny that each

minor child is an enrolled member of the Chata/Choctaw Musgokee Yamassee

Nation, and deny the remaining allegations for lack of adequate information

to form a belief as to the truth of the allegations.
                                         1

           Case 2:19-cv-00985-JPS Filed 07/29/19 Page 1 of 4 Document 5
       3-4. Admit except deny that either Defendant harmed the Plaintiffs.

       5. Admit that the minor Defendants have individual cases pending in the

Milwaukee County Circuit Court, admit that Plaintiff Boon-Bey filed a motion

to dismiss the individual cases and to transfer jurisdiction to the Choctaw

Musgokee Yamassee Nation Tribal Court, admit that the circuit court

postponed a decision on the motion, admit that the circuit court ordered a

competency evaluation of Plaintiff Boon-Bey, admit that the circuit court

record identifies the minor children as “Blacks” or as “African Americans,”

deny    that   the   competency    evaluation   violates   Plaintiff   Boon-Bey’s

constitutional rights, and deny the remaining allegations for lack of adequate

information to form a belief as to the truth of the allegations.

       6. Admit that the Court has jurisdiction under 28 U.S.C. § 1331 and deny

the remaining allegations.

       7. Deny that the circuit court has failed to apply the Indian Child Welfare

Act or treaties, admit that Plaintiff Boon-Bey filed a motion to dismiss the

individual cases of the minor children and to transfer jurisdiction to the

Choctaw Musgokee Yamassee Nation Tribal Court, admit that the circuit court

postponed a decision on the motion, admit that the circuit court ordered a

competency evaluation of Plaintiff Boon-Bey, deny that the Defendants have

abridged the constitutional rights of the Plaintiffs, and deny the remaining



                                        2

         Case 2:19-cv-00985-JPS Filed 07/29/19 Page 2 of 4 Document 5
allegations for lack of adequate information to form a belief as to the truth of

the allegations.

      8-9. Deny.

      10. Deny that the Plaintiffs have the right to amend their complaint “at

any time.”

      11. Deny.

      12-17. Deny that the Plaintiffs are entitled to any relief.


                        AFFIRMATIVE DEFENSES

      1. This action is barred by the abstention doctrine or the Rooker-Feldman

doctrine.

      2. The Defendants are entitled to Eleventh Amendment immunity,

prosecutorial immunity, judicial immunity, and qualified immunity.

      3. The complaint fails to state a claim upon which relief can be granted.




                                        3

        Case 2:19-cv-00985-JPS Filed 07/29/19 Page 3 of 4 Document 5
     Dated at Madison, Wisconsin, this 29th day of July, 2019.

                                  JOSHUA L. KAUL
                                  Wisconsin Attorney General


                                  s/David C. Rice
                                  DAVID C. RICE
                                  Assistant Attorney General
                                  State Bar #1014323

                                  Attorneys for Defendants

Wisconsin Department of Justice
Post Office Box 7857
Madison, Wisconsin 53707-7857
(608) 266-6823
(608) 267-8906 (Fax)
ricedc@doj.state.wi.us




                                    4

       Case 2:19-cv-00985-JPS Filed 07/29/19 Page 4 of 4 Document 5
